Epitomized Opinion
MARSHALL C. J.
i'LoSehiavo, while driving a truck on the streets if Akron, was struck by one of the Traction Com-lány’s cars and severely injured. He recovered ¡¿5,000 in a suit in the lower court and the Traction Ipmpany claims that the lower court erred in admitting certain evidence bearing, upon the manner if estimating the damages. Evidence -was introduced ó show that LoSchiavo’s earning capacity would >e greatly diminished during the remainder of his ife and also to show other damage by reason of LioSchiavo’s inability to devote his time to the msiness.
. Held by the Supreme Court in affirming judgment :or LoSchaivo:
Official Syllabus
1. In actions for damages for personal injury one if the elements of damage is the impaired earning >ower of the injured party and the loss of personal gaming's suffered during such time as the injured >arty was either wholly or partially incapacitated.
| 2. Such party is not entitled to recover for loss if profits in any business owned or operated by him, )ut only the loss of those earnings which result from lis personal efforts.
3. Where a party is injured and thereby incapaci- . rated from conducting his business, either wholly >r partially, the measure of damages for such loss s the. compensation ordinarily paid ■ to- others ,for rendering like service.
4. In such actions it is proper to admit evidence of a party’s business, its character, its extent, the particular part transacted by him and the compensation paid to persons doing such business for another, but it is error to admit evidence of net profits of such business for a period immediately prior to such injury.